Conviction is for transporting intoxicating liquor, punishment being one year in the penitentiary.
The evidence shows conclusively that appellant transported the liquor. It was his claim that he was taking it to a sick woman to be used by her for medicinal purposes. This issue was fairly submitted and the jury settled it against appellant.
In the motion for new trial appellant averred that the jury had separated during the trial. Upon the hearing of the motion evidence *Page 307 
was heard upon the point. It is brought forward in a question and answer statement of facts. In this form it can not be considered. Section 3 of Article 760 Cow. C. P.; Jacobs v. State, 92 Tex.Crim. R., 242 S.W. 232; Jenkins v. State, 93 Tex Cr. R. 375, 247 S.W. 861; Fenton v. State, 93 Tex.Crim. R.,248 S.W. 363.
The judgment is affirmed.
Affirmed.